Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10-2-2018. It is noted, however, that the Applicant has not filed a certified copy of the Korean document (10-2018-0117887) application as required by 37 CFR 1.55. It is noted that a request was filed with the USPTO to retrieve the certified copy of the document. However, no such copy is of record to date.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a lens assembly, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claim 1 (with claims 2-10 dependent on claim 1), of a lens assembly comprising a first lens having a positive refractive power, the first lens having a convex surface in a first direction; a second lens having a positive refractive power, the second lens having a convex surface in the first direction; a third lens having a negative refractive power, the third lens having a concave surface in a second direction opposite to the first direction; a fourth lens having a concave surface in the first direction 
wherein the lens assembly meets two recited conditional expressions or equations; and as recited in claim 11 (with claims 12-18 dependent on claim 11), of an electronic device, comprising: a lens assembly having a plurality of lenses; an image sensor; and
an image signal processor configured to store or output an image obtained by the image sensor based on light transmitted sequentially through the plurality of lenses, wherein the lens assembly includes a first lens having a positive refractive power, the first lens having a convex surface in a first direction, a second lens having a positive refractive power, the second lens having a convex surface in the first direction, a third lens having a negative refractive power, the third lens having a concave surface in a second direction opposite to the first direction, a fourth lens having a concave surface in the first direction and disposed to face the concave surface of the third lens, and a fifth lens having a positive refractive power, the fifth lens having a convex surface in the second direction, and wherein the lens assembly meets the two recited conditional expressions or equations.
The object of the present disclosure is to provide a lens assembly having a lower F-number, reduced aberrations and improved image quality thereby successfully providing a high-performance optical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Specification
The lengthy specification (i.e. 45 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 10-2-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following are U.S. Patent Pubs. directed to various arrangements of imaging lens assemblies, but fail to teach or fairly suggest the claimed invention as presented and recited in the claims:
	Suzuki				U.S. Patent Pub. 2014/0153114 A1
	Fukaya				U.S. Patent Pub. 2015/0226941 A1
	Lee et al				U.S. Patent Pub. 2016/0274334 A1
	Heu et al				U.S. Patent Pub. 2017/0123187 A1
	Kang et al				U.S. Patent Pub. 2017/0322391 A1
	Kwak et al				U.S. Patent Pub. 2018/0164544 A1
	Guan et al				U.S. Patent Pub. 2020/0371315 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner
Art Unit 2872